DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/9/20 has been entered.
Response to Arguments
The amendment and arguments filed 11/9/20 has been entered. Applicant’s amendments have overcome the previously presented drawing objections, claim objections, and 112(b) rejection(s) in the Office Action dated 7/8/2020. 

Applicant's arguments filed 5/11/20 have been fully considered but they are not persuasive. The claims in question were previously rejected over Rudshaug (US 20090084537 A1).
	Applicant contends that “Rudshaug does not teach or suggest the use of internal splines for selective engagement to the traction motor and transmission of torque from the motor”. Specifically, applicant contends that the “female part 32 of a finger 
First the examiner notes that applicant does not appear to contest that the female part 32 of the finger connection teaches the functional limitation of being “for selective engagement to the traction motor and transmission of torque from the motor”. What appears to be at the heart of applicant’s contention is whether a “female part 32 of a finger connection” constitutes an internal spline. A spline is defined as “a key that is fixed to one of two connected mechanical parts and fits into a keyway in the other” (see https://www.merriam-webster.com/dictionary/spline).  As applicant has acknowledged and as explained in Rudshaug in Para 0088, there is a male part 33 with “a rim of pegs (fingers, not shown) arranged on its circumference” that engages with the female part 32 of the finger connection. Put another way Rudshaug teaches a key that is fixed to one of two connected mechanical parts (male part 33 with a rim of pegs) and fits into a keyway in the other (female part 32 which receives the male part 33). Applicant appears to have a different conception of what the recited spline system must constitute, however, whatever those differences may be, they remain unrecited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in its preamble that the claim is directed to an “assembly for selectively transferring torque from a traction motor to a quill”. In other words, the preamble appears to suggest that the invention is directed to a subcombination of “an assembly” for use with a traction motor and a quill i.e. the claim does not require a traction motor and a quill. However, later the claim recites “a gear train mechanically connected between the traction motor and the quill” i.e. the body of the claim requires a component connected to the traction motor and the quill. It is unclear whether or not the claim is directed to a subcombination of merely an assembly with the intended with a traction motor and quill or whether the claim require the presence of the traction motor and quill (as would be required to be “mechanically connected” to said component). Claims 2 and 4-7 are rejected for depending from a rejected claim. 

Claim 4 and 7 recites the limitation "the connector".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudshaug (US 20090084537 A1).

Regarding claim 1, Rudshaug teaches an assembly for selectively transferring torque from a traction motor to a quill in a top drive for well operations, the assembly comprising: 
a gear train mechanically connected between the traction motor and the quill (Fig 8, Para 0060 gear train comprises transmission 4, idler gear 4’, gear rim 4’’ and connects the traction motor 5 and the quill 7 as defined); and 
a pinion shaft assembly (Fig 8, the totality of the assembly shown in additional detail in 9A-9C) comprising an internal spline hub selectively positioned in the gear train (Fig 9A-9C, engagement portion of female part 32 constitutes an internal spline hub as discussed in the response to argument which is not repeated again here; the female part 32 is selectively positioned as its position may be selected within the gear train, Para 0089, “the female part 32 of the finger coupling can be pulled down”), wherein the internal spline hub communicates torque (Para 0088-0089, when the components are coupled, torque is communicated to the gear train as defined. When the components are a decoupled configuration the female part does not transmit torque while the male part rotates). 

Regarding claim 2, Rudshaug further teaches wherein the pinion shaft assembly comprises an inner pinion shaft and an outer pinion shaft positioned concentrically, wherein the inner and outer pinion shafts engage with each other via splines (Fig 8, Para 0088 coupling between component of shaft 5’ occur via “DIN splines” 35).

Regarding claim 4, Rudshaug further teaches a lock that locks the connector in at least one of the coupled configuration and the decoupled configuration (Para 0089, Fig 9A-9B a lock ring 36 allows for removal of the spacer elements 37 to allow for the decoupling of the finger coupling).

Regarding claim 6, Rudshaug further teaches an actuator that reconfigures the pinion shaft assembly between the engaged configuration and the disengaged configuration (Para 0089, Fig 9A-9B a lock ring 36/actuator is lifted to allows for removal of the spacer elements 37 to allow for the decoupling of the finger coupling and movement between the configurations).


a gearbox (Fig 5, power transmission module 4; Para 0060, Fig 8, transmission module 4 is filled with gears e.g. pinion gear 5’, idler gear 4’, gear rim 4’’);
a traction motor (Fig 5, driving motor 5) in selective communication with the gearbox (Fig 8, Para 0088-0089, motor 5 may be in a decoupled configuration where it does not communicate torque);
a quill extending into the gearbox (Fig 8, drive shaft/quill 7 extends into gearbox 4);
a pinion shaft assembly positioned in the gearbox (Fig 8, Fig 9A, Para 0088-0089 motor pinion 5’ forms a connection, this connection comprises female part 32 and male part 33) for selective engagement with the traction motor to transfer torque to the quill, wherein torque is transferred from the traction motor to the quill through the pinion shaft assembly when the pinion shaft assembly is engaged with the traction motor, and wherein torque is not transferred from the traction motor to the quill through the pinion shaft assembly when the pinion shaft assembly is disengaged with the traction motor (Para 0088-0089, when the two are coupled, torque is communicated to the gear train as defined. When the components are a decoupled configuration the female part does not transmit torque while the male part rotates);
wherein the pinion shaft assembly comprises an internal spline hub that selectively engages the traction motor (Fig 9A-9C, engagement portion of female part 32 constitutes an internal spline hub as discussed in the response to argument which is not repeated again here). 

Regarding claim 10, Rudshaug further teaches wherein the pinion shaft assembly comprises an inner pinion shaft and an outer pinion shaft positioned concentrically, wherein the inner and outer pinion shafts engage with each other via splines (Fig 8, Para 0088 coupling between male and female components are coupled via “DIN splines”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudshaug (US 20090084537 A1), in view of Whittington (US 6007268 A).

Regarding claim 5, Rudshaug is silent on wherein the lock comprises a threaded lock nut fastened to a threaded stud.
	Whittington teaches wherein the lock comprises a threaded lock nut (Fig 4, Column 4, lines 9-20 collar 10 has gripping means that moves and mates with threaded shaft 50) fastened to a threaded stud (Fig 4, threaded stud 50).
(Column 1, lines 54-57). As modified the lock of Rudshaug would have the threaded features disclosed by Whittington, as it would still allow for the axial movement of the lock ring, with the benefits disclosed by Whittington. 

Regarding claim 7, Rudshaug further teaches relative movement of the stud and nut move at least a portion of the connector into and out of engagement with the traction motor (Para 0089, Fig 9A-9C movement of lock ring 36/nut up along stud 5’ allows for decoupling of splines and cessation of power transmitted through the splines).
Rudshaug is silent on wherein the actuator comprises a threaded stud and a retainer nut.
Whittington teaches the actuator comprises a threaded stud (Fig 4, threaded stud 50) and a retainer nut (Fig 4, Column 4, lines 9-20 collar 10 has gripping means that moves and mates with threaded shaft 50).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rudshaug by having the actuator comprise a threaded stud and a retainer nut as disclosed by Whittington because it is a quick release collar/fastener which locks both (Column 1, lines 54-57). As modified the lock of Rudshaug would have the threaded features disclosed by Whittington, as it would still allow for the axial movement of the lock ring, with the benefits disclosed by Whittington. 

Regarding claim 12, Rudshaug further teaches components which lock the internal spline hub in at least one position selected from positions engaged with the traction motor and disengaged from the traction motor (Para 0089, Fig 9A-9C movement of lock ring 36/nut up along stud 5’ allows for decoupling of splines and cessation of power transmitted through the splines).
Rudshaug is silent on the components comprising a threaded lock nut fastened to a threaded stud.
Whittington teaches the components comprising a threaded lock nut fastened (Fig 4, Column 4, lines 9-20 collar 10 has gripping means that moves and mates with threaded shaft 50) to a threaded stud (Fig 4, threaded stud 50).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rudshaug by having the components comprise a threaded lock nut fastened to a threaded stud as disclosed by Whittington because it is a quick release collar/fastener which locks both radially and axially thus preventing the collar from spinning off of a rotating or non-rotating shaft (Column 1, lines 54-57). As modified the lock of Rudshaug would have the threaded features disclosed by Whittington, as it would still allow for the axial movement of the lock ring, with the benefits disclosed by Whittington. 

Regarding claim 13, Rudshaug further teaches relative movement of the stud and nut move the internal spline hub into and out of engagement with the traction motor (Para 0089, Fig 9A-9C movement of lock ring 36/nut up along stud 5’ allows for decoupling of splines and cessation of power transmitted through the splines).
Rudshaug is silent on wherein the actuator comprises a threaded stud and a retainer nut.
Whittington teaches the actuator comprises a threaded stud (Fig 4, threaded stud 50) and a retainer nut (Fig 4, Column 4, lines 9-20 collar 10 has gripping means that moves and mates with threaded shaft 50).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rudshaug by having the actuator comprise a threaded stud and a retainer nut as disclosed by Whittington because it is a quick release collar/fastener which locks both radially and axially thus preventing the collar from spinning off of a rotating or non-rotating shaft (Column 1, lines 54-57). As modified the lock of Rudshaug would have the threaded features disclosed by Whittington, as it would still allow for the axial movement of the lock ring, with the benefits disclosed by Whittington. 

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudshaug (US 20090084537 A1), in view of Kuttel (US 20130299247 A1).


	Kuttel teaches a lubrication reservoir in the gearbox (Fig 4, Para 0036 oil sump 2310 is in the gearbox), wherein the quill and the connector are at least partly lubricated by lubricant from the lubrication reservoir (Para 0036, components such as input pinion and bull gear, connected to the quill, are lubricated).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rudshaug by having the lubrication system as disclosed by Kuttel for the purpose of having well lubricated, moving mechanical components to reduce damaging wear.  

Regarding claim 14, Rudshaug is silent on a lubrication reservoir in the gearbox, wherein the quill and the pinion shaft assembly are at least partly lubricated by lubricant from the lubrication reservoir.
	Kuttel teaches a lubrication reservoir in the gearbox (Fig 4, Para 0036 oil sump 2310 is in the gearbox), wherein the quill and the pinion shaft assembly are at least partly lubricated by lubricant from the lubrication reservoir (Para 0036, components such as input pinion and bull gear, connected to the quill, are lubricated).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rudshaug by having the lubrication system as disclosed by Kuttel for the purpose of having well lubricated, moving mechanical components to reduce damaging wear.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Specifically in this case, the examiner notes that although independent claim 1 recites different subject matter, that subject matter that was previously recited in now-cancelled dependent claim 3. As such, the claims are patentably indistinct from the claims in the application prior to this submission. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676